UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit


                             No. 00-60062


                       UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                VERSUS

               ANY AND ALL FUNDS CONTAINED; Etc; ET AL.,
                                                            Defendants,

                            SAM P. HENSLEY,
                                                   Claimant-Appellant.


           Appeal from the United States District Court
             For the Southern District of Mississippi
                         (3-98-CV-670-LN)

                           February 15, 2001

Before REYNALDO G. GARZA, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties and argument of counsel, we are satisfied that neither the

magistrate judge or the district court erred in refusing to permit

Mr. Hensley to participate in the distribution of the recovered

funds.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.